                          UNITED STATES DISTRICT COURT
                           DISTRICT OF SOUTH CAROLINA
                                BEAUFORT DIVISION

James Chapman,                         )             C/A No. 9:18-cv-03199-DCC
                                       )
                           Petitioner, )
                                       )
vs.                                    )
                                       )                           ORDER
Warden Bonita S. Mosley,               )
                                       )
                           Respondent. )
_____________________________________ )

       Petitioner, proceeding pro se, is seeking habeas corpus relief pursuant to 28 U.S.C.

§ 2241. In accordance with 28 U.S.C. § 636(b) and Local Civil Rule 73.02(B)(2), (D.S.C.),

this matter was referred to United States Magistrate Judge Bristow Marchant for pre-trial

proceedings. On February 5, 2019, the Magistrate Judge directed Petitioner to file certain

documents to bring this case into proper form for further evaluation. Petitioner failed to

respond to the order. On March 14, 2019, the Magistrate Judge issued a Report and

Recommendation (“Report”) recommending dismissal without prejudice of this action

pursuant to Rule 41(b) of the Federal Rules of Civil Procedure because Petitioner failed to

comply with an Order of this Court. ECF No. 8. The Magistrate Judge advised Petitioner

of the procedures and requirements for filing objections to the Report. Id. Petitioner failed

to file objections or update his address and the time to do so has lapsed.

       The Magistrate Judge makes only a recommendation to this Court.                  The

recommendation has no presumptive weight, and the responsibility to make a final

determination remains with the Court. See Mathews v. Weber, 423 U.S. 261 (1976). The

Court is charged with making a de novo determination of any portion of the Report of the
Magistrate Judge to which a specific objection is made. The Court may accept, reject, or

modify, in whole or in part, the recommendation made by the Magistrate Judge or recommit

the matter to the Magistrate Judge with instructions. See 28 U.S.C. § 636(b). The Court

will review the Report only for clear error in the absence of an objection. See Diamond v.

Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (stating that “in the

absence of timely filed objection, a district court need not conduct a de novo review, but

instead must only satisfy itself that there is no clear error on the face of the record in order

to accept the recommendation.” (citation omitted)).

       After considering the record in this case, the applicable law, and the Report of the

Magistrate Judge, the Court finds no clear error and agrees with the Report’s

recommendation. Accordingly, the Court adopts and incorporates the Report by reference

in this Order. This action is DISMISSED without prejudice pursuant to Rule 41(b) for failing

to comply with an Order of this Court.

       IT IS SO ORDERED.

                                                   s/ Donald C. Coggins, Jr.
                                                   United States District Judge

May 13, 2019
Spartanburg, South Carolina



                                 NOTICE OF RIGHT TO APPEAL

The parties are hereby notified of the right to appeal this order pursuant to Rules 3 and 4

of the Federal Rules of Appellate Procedure.
